UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK




 In re:                                                    Case No. 19-20905-PRW

 THE DIOCESE OF ROCHESTER,                                 Chapter 11

          Debtor.



           ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE

          Upon the ex parte motion of Mitchell Garabedian to be admitted, pro hac vice, to

represent Creditors Bernardo Benitez, Victor Burgos, Guy Cruz, James Drum, Carol

DuPré, Michael Fennell, John McHugh, Gerardo Reyes, Bernabé Rivera, Victor Rivera,

and Howard Thomas, as well as other Creditors of the Debtor who have retained the Law

Offices of Mitchell Garabedian to represent them, and upon the movant’s certification

that the movant is a member of good standing of the bar of the Commonwealth of

Massachusetts and the bar of the United States District Court for the District of

Massachusetts, it is hereby:


          ORDERED, that Mitchell Garabedian is admitted to practice, pro hac vice, before

this Court for the purpose of representing Creditors Bernardo Benitez, Victor Burgos,

Guy Cruz, James Drum, Carol DuPré, Michael Fennell, John McHugh, Gerardo Reyes,

Bernabé Rivera, Victor Rivera, and Howard Thomas, as well as other Debtor’s Creditors




                                            -1-

 Case 2-19-20905-PRW, Doc 101-2, Filed 10/18/19, Entered 10/18/19 12:19:28,
                   Description: Proposed Order , Page 1 of 2
who have retained the Law Offices of Mitchell Garabedian to represent them, in the

above-captioned action.



Dated: ___________________
      Rochester, New York
                                     __________________________________________
                                     THE HONORABLE PAUL R. WARREN




                                       -2-

 Case 2-19-20905-PRW, Doc 101-2, Filed 10/18/19, Entered 10/18/19 12:19:28,
                   Description: Proposed Order , Page 2 of 2
